DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 08/10/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claim(s) 1, 3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. US 20140037168 A1 “Ishikawa” and further in view of Nakanishi et al. US 20180353119 A1 “Nakanishi”.
Regarding claims 1, 3, 5 and 7, Ishikawa teaches “An ultrasonic measurement device comprising: a probe configured to be […], transmit ultrasonic waves into a body of the subject, and receive reflected waves of the ultrasonic waves” (Claim 1) (“FIG. 1 is a block diagram showing the functional arrangement of an image processing system according to this embodiment. An image processing apparatus 100 is connected to a medical image capturing apparatus 110; an ultrasonic image capturing apparatus 120, a position and orientation measurement apparatus 130” [0031]. Therefore, since the image processing apparatus 100 includes an ultrasonic image capturing apparatus 120, the image processing apparatus 100 constitutes an ultrasonic measurement device.); 
“A contact determination server device communicable, through a network, with a terminal device including a probe, the probe being configured to […], transmit ultrasonic waves into a body of the subject, and receive reflected waves of the ultrasonic waves, the contact determination server device being configured to receive reflected waves transmitted from the terminal device, the contact determination server device comprising:” (Claim 3) (“FIG. 2 is a block diagram showing the apparatus arrangement of the image processing system according to the first embodiment. The image processing system includes the medical image capturing apparatus 110, a medical image recording apparatus 220, and the ultrasonic image capturing apparatus 120 via a local area network (LAN) 200, and the position and orientation measurement apparatus 130” [0040]. Since the local area network (LAN) 200 makes “it possible to directly obtain medical image data of the like from the medical image capturing apparatus 110” [0043] and is shown in connection with the ultrasonic image capturing apparatus in FIG. 2, the LAN constitutes a contact determination server device communicable through a network with a terminal device including a probe which is configured to receive reflected waves transmitted from the terminal device.); 
“A non-transitory computer-readable medium storing a contact determination program for determining a contact state of a probe with a body surface of a subject, the probe being configured […], transmit ultrasonic waves into a body of the subject, and receive reflected waves of the ultrasonic waves, the contact determination program including instructions for causing a computer to perform functions, the functions comprising” (Claim 5) and “A contact determination method for determining a contact state of a probe with a body surface of a subject, the probe being configured to […], transmit ultrasonic waves into a body of the subject, and receive reflected waves of ultrasonic waves, the method comprising:” (Claim 7) (“The overall processing operation performed by the image processing apparatus 100 will be described in detail next with reference to the flowchart of FIG. 3. This embodiment is implemented by making the CPU 211 execute programs which are stored in the main memory 212 and implement the functions of the respective units” [0045]. In order for the CPU 211 to execute programs which are stored in the main memory 212, the device must have included a non-transitory computer-readable medium storing a contact determination program for determining a contact state of a probe with a body surface of a subject. Additionally, as shown in FIG. 3, the flowchart provides the method for operating the image processing apparatus 100 (i.e. the ultrasonic measurement device). Furthermore, the method includes step S306 in which contact state determination processing is performed (see [0063]). Thus, this method constitutes a contact determination method for determining a contact state of a probe with a body surface.);  
“a controller configured to determine a contact state of the probe with the body surface […] wherein the controller determines the contact state of the probe with the body surface by comparing at least two received waves acquired through transmission and reception of ultrasonic waves by the probe at different times, the at least two second received waves being included among the first received waves” (Claims 1 and 3); “a comparison function of comparing at least two second received waves acquired through transmission and reception of the ultrasonic waves by the probe at different times” (Claim 5); “a determination function of determining the contact state of the probe with the body surface based on a result of the comparison function […] the at least two second receive waves being included among the first received waves” (Claim 5); “comparing at least two second received waves acquired through transmission and reception of the ultrasonic waves by the probe at different times” (Claim 7) and “determining the contact state of the probe with the body surface based on a result of the comparing […] the at least two second received waves being included among the first received waves” (Claim 7) (“Other than this, the apparatus may estimate contact or noncontact by, for example, capturing an ultrasonic image in advance in a state in which the probe imaging surface 501 is separate from the surface 503 of the object, calculating a difference image between the ultrasonic image and a currently captured ultrasonic image, and performing estimation based on the difference image” [0061]. In order to calculate a difference image between the ultrasonic image and a currently captured ultrasonic image, the contact state discrimination unit 1004 must have performed the step of comparing at least two received waves (i.e. corresponding to the ultrasonic image and the currently captured ultrasonic image, respectively) acquired through transmission and reception of ultrasonic waves by the probe at different times, the at least two second received waves being included among the first received waves. Therefore, in order to calculate a difference image between the ultrasonic image and a currently captured ultrasonic image to estimate contact between the probe imaging surface 501 and the surface 503 of the object, non-transitory computer-readable medium storing a contact determination program must have included instructions for causing a computer to perform functions comprising: a comparison function of comparing at least two second received waves acquired through transmission and reception of the ultrasonic waves by the probe at different times and a determination function of determining the contact state of the probe with the body surface based on a result of the comparison function, the at least two second received waves being included among the first received waves.).
Ishikawa does not teach that the probe is configured to be “continuously attached to a body surface of a subject while being in contact with the body surface” (Claims 1, 3, 5, 7) or that the controller is configured to “determine whether a urinary bladder is detected by the probe based on the first received waves among the reflected waves of the ultrasonic waves” (Claims 1 and 3) and “determining whether a urinary bladder is detected by the probe based on first received waves among the reflected waves of the ultrasonic waves” (Claims 5 and 7). 
Nakanishi is within the same field of endeavor as the claimed invention because it involves an ultrasonic sensor 1 which transmits ultrasonic waves and an estimating unit 52 which estimates the amount of urine in the bladder based on whether reflected wave W3 from the bladder based on whether reflected wave W3 from the bladder detected by ultrasonic sensor 1 [Abstract].
Nakanishi teaches the probe is configured to be “continuously attached to a body surface of a subject while being in contact with the body surface” (Claims 1, 3, 5, and 7) (“Urine amount estimation device 100 is for estimating the amount of urine that has collected in the bladder of a subject. […] Urine amount estimation device 100 is provide with ultrasonic sensor 1 and with device body 2 which controls ultrasonic sensor 1. As shown in FIG. 2, urine amount estimation device 100 is worn by the subject. At least one ultrasonic sensor 1 is arranged at a location which is over the skin of the abdomen of the subject and which corresponds to the bladder (e.g., the lower abdomen). Ultrasonic sensor 1 and device body 2 are housed within case 20, being constituted in integral fashion” [0027]; “By wrapping a belt about the abdomen in such a fashion at to pass over urine amount estimation device 100, urine amount estimation device 100 is worn by the subject in such a manner as to cause contacting surface 21 to oppose the abdomen of the subject and cause protrusion 22 to come in contact with the skin” [0029]. As shown in FIG. 2, FIG. 5, FIG. 7, and FIG. 9, the urine amount estimation device 100 is attached to the subject. Thus, since the urine amount estimation device 100 includes an ultrasonic sensor 1 (i.e. to transmit and receive ultrasonic waves (see [0030]) and the device is attached to the subject at a location which corresponds to the lower abdomen by a belt, the urine amount estimation device 100 includes a probe (i.e. ultrasonic sensor 1) which is configured to be continuously attached to a body surface of a subject while being in contact with the body surface.);
that the controller is configured to “determine whether a urinary bladder is detected by the probe based on the first received waves among the reflected waves of the ultrasonic waves” (Claims 1 and 3) and “determining whether a urinary bladder is detected by the probe based on first received waves among the reflected waves of the ultrasonic waves” (Claims 5 and 7) (“controller 5 which carries out overall control of urine amount estimation device 100 and estimates the amount of urine” [0031]; “Controller 5 has a signal processing unit 51 which performs signal processing on the received signal that is sent thereto from receiver 4, and estimating unit 52 which controls transmitter 3 and also estimates urine amount” [0037]. In order for the controller 5 to estimate the amount of urine (i.e. in the urinary bladder) based on the received signal from receiver 4, the probe (i.e. ultrasonic sensor 1) within the urine amount estimation device 100 had to have been in contact with the body surface (i.e. through the belt (see [0029]). 
Furthermore, Nakanishi discloses “as shown in FIG. 8, when there is a moderate amount of urine, in addition to reflected wave W1 and reflected wave W2, reflected wave W3 is observed after reflected wave W2. Reflected wave W3 is the wave reflected from the posterior wall 643 of the bladder 64” [0049] and “It is thus possible to estimate the amount of urine based on at least one of: […] whether reflected W3 from the posterior wall 643 of the bladder 64 is present; and the magnitude of reflected wave W3 from the posterior wall 643 of the bladder 64” [0052]. Therefore, since the reflected wave W3 is reflected from the posterior wall 643 of the bladder 64, the urinary bladder is detected by the probe based on first received waves among the reflected waves of the ultrasonic waves. Thus, the controller, by virtue of estimating the urine amount based on the received signal (i.e. for example reflected wave W3), is configured to determine a contact state of the probe with the body surface and determine whether a urinary bladder is detected by the probe based on first received waves among the reflected waves of the ultrasonic waves.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic measurement device, the contact determination server device, the non-transitory computer-readable medium and contact determination method of Ishikawa so as to include probe being configured to be continuously attached to the subject and the controller being configured for determining whether a urinary bladder is detected by the probe (i.e. continuously attached to the body surface) as disclosed in Nakanishi in order to attach the probe to the lower abdomen with a protrusion 22 which reduces discomfort to the subject [Nakanishi: 0088] and to transmit/receive ultrasonic waves into the bladder for accurate estimation of the amount of urine in the bladder [Nakanishi: 0004, 0042]. Combining the prior art elements according to known techniques would yield the predictable result of ensuring contact between the probe and the subject when estimating the amount of urine present within the bladder.
Regarding claim 8, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, Ishikawa teaches “acquiring at least two received waves through transmission and reception of ultrasonic waves by the probe at different times” (“Other than this, the apparatus may estimate contact or noncontact by, for example, capturing an ultrasonic image in advance in a state in which the probe imaging surface 501 is separate from the surface 503 of the object, calculating a difference image between the ultrasonic image and a currently captured ultrasonic image, and performing estimation based on the difference image” [0061]. In order to calculate a difference between the ultrasonic image and a currently captured ultrasonic image, at least two received waves had to have been acquired through transmission and reception of ultrasonic waves by the probe at different times. Therefore, the method carried out by the device performs the step of acquiring at least two received waves through transmission and reception of ultrasonic waves by the probe at different times.).
Claim(s) 2, 4, 6 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. US 20180353119 A1 “Nakanishi” and further in view of Ishikawa et al. US 20140037168 A1 “Ishikawa” as applied to claims 1, 3, 5, and 7-8 above, and further in view of Hirota et al. US 20130338478 A1 “Hirota”.
Regarding claims 2, 4, 6, 9, 10, 11, 12, 13, 14, 15, 16 and 17, due to their dependence on claims 1, 3, 5 and 7, respectively, these claims inherit the references disclosed therein. That being said, the combination of Ishikawa and Nakanishi does not teach “wherein the controller determines the contact state of the probe with the body surface based on a degree of similarity between the at least two second received waves” (Claims 2 and 4); “the comparison function is a calculation function of calculating a degree of similarity between the at least two second received waves, and the determination function determines the contact state of the probe with the body surface based on the calculated degree of similarity” (Claim 6); “wherein the comparing is calculating a degree of similarity between the at least two second received waves, and in the determining, the contact state of the probe with the body surface is determined based on the calculated degree of similarity” (Claim 9); “the controller determining the contact state of the probe with the body surface by comparing amplitudes of the at least two second received waves” (Claims 10 and 11); “the comparison function comparing amplitudes of the at least two second received waves” (Claim 12) and “wherein the comparing is comparing amplitudes of the at least two second received waves” (Claim 13), “the controller determining the contact state of the probe with the body surface by comparing waveforms of the at least two second received waves” (Claims 14 and 15); “the comparison function comparing waveforms of the at least two second received waves” (Claim 16) and “wherein the comparing is comparing waveforms of the at least two second received waves” (Claim 17). 
Hirota is within the same field of endeavor as the claimed invention because it discloses “The contact state judging means 26 compares the ultrasound image generated by the imaging means 23 against the stored reference image, and judges whether the probe 11 is in contact with the subject based on the results of the comparison” [0071].
Hirota teaches “wherein the controller determines the contact state of the probe with the body surface based on a degree of similarity between the at least two second received waves” (Claims 2 and 4); “the comparison function is a calculation function of calculating a degree of similarity between the at least two second received waves, and the determination function determines the contact state of the probe with the body surface based on the calculated degree of similarity” (Claim 6); “wherein the comparing is calculating a degree of similarity between the at least two second received waves, and in the determining, the contact state of the probe with the body surface is determined based on the calculated degree of similarity” (Claim 9); “the controller determining the contact state of the probe with the body surface by comparing amplitudes of the at least two second received waves” (Claims 10 and 11); “the comparison function comparing amplitudes of the at least two second received waves” (Claim 12); “wherein the comparing is comparing amplitudes of the at least two second received waves” (Claim 13); “the controller determining the contact state of the probe with the body surface by comparing waveforms of the at least two second received waves” (Claims 14 and 15); “the comparison function comparing waveforms of the at least two second received waves” (Claim 16) and “wherein the comparing is comparing waveforms of the at least two second received waves” (Claim 17) (The contact state judging means 26 compares the ultrasound image generated by the imaging means 23 against the stored reference image and judges whether the probe 11 is in contact with the subject based on the results of the comparison. The contact state judging means 26 calculates a degree of similarity between the ultrasound image generated by the imaging means 23 and the reference image, for example. The contact state judging means 26 judges that the probe 11 is not in contact with the subject when the degree of similarity between the two ultrasound images is a predetermined threshold value or greater. The contact state judging means 26 judges that the probe 11 is in contact with the subject if the degree of similarity is less than the threshold value” [0071]. Therefore, the contact state judging means constitutes a controller for determining the contact state of the probe with the body surface based on a degree of similarity between the at least two second received waves.
Furthermore, regarding comparing amplitudes and waveforms of the at least two second received waves, Hirota discloses “FIG. 7 is a diagram that illustrates an example of a signal waveform of reflected acoustic signals in a state in which the probe 11 is not in contact with a subject. […] When the probe 11 is not in contact with the subject, reflected acoustic signals having a signal waveform in which a plurality of points at which signal levels are saturated appear periodically, as illustrated in FIG. 7, are detected” [0085], “FIG. 8 is a diagram that illustrates an example of a signal waveform reflected acoustic signals in a state in which the probe 11 is in contact with a subject. […] In such a case, a signal waveform, such as that illustrated in FIG. 8 having an amplitude lower than a saturation level is observed. […] If the signal waveform of reflected acoustic signals illustrated in FIG. 7 and the signal waveform of reflected acoustic signals illustrated in FIG. 8 are compared, it can be understood that the signal waveforms of reflected acoustic signals greatly differ when the probe 11 is in contact with the subject and is not in contact with the subject” [0086] and “A case has been described above in which the contact state judging means 26 judges whether the probe 11 is in contact with the subject by performing feature analysis of the reflected acoustic signals. […] For example, the contact state judging means 26 may have a typical signal waveform of reflected acoustic signals when the probe 11 is not in contact with a subject such as that illustrated in FIG. 7 stored therein as a reference waveform. The contact state judging means 26 may calculate correlations between the reference signal waveform and the signal waveform from the reflected acoustic signals and output by the A/D converting means 22, and judge how similar the images are based on the calculated correlations. […] judges that the probe 11 is not in contact with the subject if the degree of similarity is high, and judges that the probe 11 is in contact with the subject if the degree of similarity is low” [0088]. The waveform of FIG. 7, represents a signal obtained when the probe 11 is not in contact with the subject, while the waveform of FIG. 8 represents a signal obtained when the probe 11 is in contact with the subject. As shown in FIG. 7, the reflected acoustic waveform has a plurality of peaks which have a higher amplitude than the peaks shown in FIG. 8. In order to perform feature analysis on the reflected acoustic waveforms shown in FIGS. 7 and 8, the contact judging means 26 must compare the amplitudes of those waves. Thus, since the contact judging means 26 may perform feature analysis on the reflected acoustic signals and calculate the degree of similarity based on calculated correlations, the controller (i.e. contact judging means 26) performs the step of determining the contact state of the probe with the body surface by comparing amplitudes or waveforms of the at least two second received waves.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Ishikawa and Nakanishi to include determining the contact state of the probe with the body surface by comparing amplitudes and/or waveforms as disclosed in Hirota in order to perform feature analysis of the ultrasound image generated by the imaging means and therefore judge whether the probe 11 is in contact with the subject based on the feature analysis” [Hirota: 0076]. Performing feature analysis on a signal waveform of reflected acoustic signals is one of a finite number of techniques which can be used to judge whether a probe is in contact with the subject with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of determining the contact state of the probe with the body surface through feature analysis of waveforms. 
Response to Arguments
Applicant’s arguments, see Remarks pages 6-7, filed 08/10/2022, with respect to the rejection of claims 2, 4, 6 and 9 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The examiner acknowledges that the “degree of similarity” refers to a difference, a correlation, a cosine similarity, an inverse number of a Euclidean distance, a Pearson movement correlation coefficient, and the like. The rejection of claims 2, 4, 6 and 9 under 35 U.S.C. 112(b) in the non-final rejection of 05/10/2022 has been withdrawn. 
Applicant’s arguments, see Remarks pages 8-9, filed 08/10/2022, with respect to the rejection of claims 1-9 under 35 U.S.C. 101 have been fully considered and are persuasive. The rejection of claims 1-9 under 35 U.S.C. 101 in the non-final rejection of 05/10/2022 has been withdrawn. 
Applicant’s arguments, see Remarks pages 9-10, filed 08/10/2022, with respect to the rejection of claims 1-9 under 35 U.S.C. 102 have been fully considered and are persuasive. The examiner acknowledges that the primary reference of Ishikawa does not teach that a probe is configured to be “continuously attached to a body surface” and that the controller is configured to “determine whether a urinary bladder is detected by the probe based on first received waves among the reflected waves of the ultrasonic waves”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nakanishi et al. US 20180353119 A1 “Nakanishi” and Hirota et al. US 20130338478 A1 “Hirota” as stated in the 35 U.S.C. 103 section above.
Regarding newly added claims 10-17, the examiner respectfully refers the applicant to the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Manamori et al. WO 2016199182 A1 “Manamori” is pertinent to the applicant’s disclosure because it discloses “A urine amount estimation device” [Abstract].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793 

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793